Exhibit 10.1

 

Warrant Amendment Agreement

 



May 10, 2012

 

 

 

ACCBT Corp., a British Virgin Islands company (“ACCBT”), and Brainstorm Cell
Therapeutics Inc., a Delaware corporation (the “Company”), hereby agree as
follows with respect to any and all validly issued and outstanding warrants to
purchase Company common stock held by ACCBT as of the date hereof (the
“Warrants”):

   

Upon the effectiveness of a six (6) month lock-up agreement entered into by
ACCBT in connection with proposed offering of common stock by the Company, the
then expiration date for each Warrant shall be automatically extended by an
additional 18 months. This document shall serve as an amendment to each Warrant
affected hereby. In the event the proposed offering is not completed by October
31, 2012, then this Warrant Amendment Agreement shall automatically be
terminated and of no further force or effect.

  

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the date
first set forth above.

 

 

 

  ACCBT CORP.       By:  /s/ Chaim Lebovits     Name: Chaim Lebovits
Title: Director

 



 

  BRAINSTORM CELL THERAPEUTICS INC.       By:  /s/ Adrian Harel    

Name: Adrian Harel

Title: CEO

 

 

 

 



 

